UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1194


CHRISTOPHER TELELEN MBELEM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2009              Decided:   January 4, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Keith I. McManus, Senior Litigation Counsel, P. Michael
Truman,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Telelen Mbelem, a native and citizen of

Cameroon,     petitions     for     review      of    an    order      of    the    Board       of

Immigration      Appeals    (“Board”)        dismissing          his     appeal     from      the

immigration      judge’s        denial     of        his     requests         for       asylum,

withholding      of    removal,     and   protection             under      the    Convention

Against Torture.

              Mbelem    first      challenges        the     determination          that       he

failed   to    establish     his     eligibility           for    asylum.          To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show      that    the      evidence        he     presented           was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed Mbelem’s claims and the

evidence of record and conclude that he fails to show that the

evidence    compels     a   contrary      result.           We    therefore        find       that

substantial evidence supports the denial of relief.

              Additionally, we uphold the denial of Mbelem’s request

for withholding of removal.               “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                         Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                         Because Mbelem failed to

                                           2
show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

            Finally,      we   find    that       substantial     evidence    supports

the finding that Mbelem failed to meet the standard for relief

under the Convention Against Torture.                   To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2009).                    We find that

Mbelem     failed    to     make      the    requisite       showing       before     the

immigration court.

            Accordingly,       we     deny       the   petition   for     review.      We

dispense    with     oral      argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                             3